             0:20-cv-00756-JMC-PJG                   Date Filed 04/24/20        Entry Number 16             Page 1 of 1

AO 450 (SCD 04/2010) Judgment in a Civil Action


                                     UNITED STATES DISTRICT COURT
                                                                 for the
                                                        District of South Carolina


                   Lorenzo Lawon Avery,
                             Plaintiff
                                v.                                 ) Civil Action No.               0:20-cv-00756-JMC-PJG
Federal Bureau of Prisons; Joseph Bo Welch; Anita                  )
V. Cano; Juliette Moore,                                           )
                                                                   )
                                                                   )

                            Defendants


                                                  JUDGMENT IN A CIVIL ACTION
The court has ordered that (check one):

 ’ the plaintiff (name)          recover from the defendant (name)             the amount of                          dollars ($ ),
which includes prejudgment interest at the rate of   %, plus postjudgment interest at the rate of                   %, along with
costs.


O The plaintiff, Lorenzo Lawon Avery, shall take nothing of the defendants, Federal Bureau of Prisons, Joseph Bo
Welch, Anita V. Cano and Juliette Moore, and this action is dismissed without prejudice.

This action was (check one):

’ tried by a jury, the Honorable                            presiding, and the jury has rendered a verdict.

’ tried by the Honorable                          presiding, without a jury and the above decision was reached.


O decided by the Court, the Honorable Michelle J. Childs, United States District Judge, presiding, dismissing the
complaint for failure to prosecute.

Date: April 24, 2020                                                       ROBIN L. BLUME, CLERK OF COURT


                                                                                                  s/L. Baker
                                                                                        Signature of Clerk or Deputy Clerk
